FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA RODRIGUEZ MEJIA,                          No. 08-72138

               Petitioner,                       Agency No. A079-610-946

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Martha Rodriguez Mejia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Rodriguez Mejia’s motion to

reopen as untimely because it was filed nearly two years after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Rodriguez Mejia did not show she

was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for

filing motion to reopen can be equitably tolled “when a petitioner is prevented

from filing because of deception, fraud, or error”).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72138